DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-10-14 (herein referred to as the Reply) where claim(s) 1-3, 7, 14-16, 26-27 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 14, 26
high
The term(s) is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. According, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu_653 (US20140307653) in view of SEOK_342 (US20150382342), and further view of SEOK_396 (US20160100396)
Claim(s) 1, 14
Liu_653 teaches
a processor configured to send, in a high efficiency (HE) wireless local area network (WLAN), a message indicating to a group of stations, of a plurality of stations, a guard interval of two different guard intervals; Multi-user poll can indicate either SGI or LGI for polled transmission on a per STA basis. Poll is sent to a group of STAs, for example, STAs associated with a group IDs or multiple group IDs. In one embodiment, the AP and STA communicate in accordance with high efficiency wireless in a WLAN environment <FIG(s). 10A, 8C; para. 0001, 0044, 0068, 0070, 0090-0091, 0097>.
a transceiver configured to receive responses, from the group of stations, with the indicated guard interval of the two different guard intervals for multi-user uplink HE WLAN communications; multi-user poll frame indicate which STA/groups are to be polled and further include transmission parameters used for the polled uplink transmission (e.g., MCS) <FIG(s). 8C; para. 0090-0091>.
Liu_653 does not explicitly teach
	the transceiver is further configured to transmit, to a station, a null data packet (NDP) having a long training field (LTF), 
	wherein the LTF utilizes the indicated guard interval of the two different guard intervals; and
	the transceiver is further configured to receive, from the station, a beamforming report based on the NDP.
However in a similar endeavor, SEOK_342 teaches
a transceiver configured to receive responses, from the group of stations, with the indicated guard interval of the two different guard intervals for multi-user uplink HE WLAN communications; STAs transmit data frames to the AP using either SGI or LGI. Embodiments of disclosure are applicable to HEW. <FIG(s). 11, 12; para. 0006-0008, 0156-0160>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Liu_653 with the embodiment(s) disclosed by SEOK_342. One of ordinary skill in the art would have been motivated to make this modification in order to support legacy technology and provide HEW implementation. See para. 0007-0008, 0013.
	However in a similar endeavor, SEOK_396 teaches
	the transceiver is further configured to transmit, to a station, a null data packet (NDP) having a long training field (LTF),  NDP frame is a PPDU frame only including a legacy preamble (i.e., an L-STF, an L-LTF, and L-SIG field) and a HE-preamble (i.e. a HE-SIG-A field, a HE-STF, and HE-LTF). Accordingly the NPD frame includes an LTF such as a L-LTF or HE-LFT <FIG(s). 18, 20, 31; para. 0234, 0237, 0263-0265, 0310-0311, 0313>.
	wherein the LTF utilizes the indicated guard interval of the two different guard intervals; and NPD frame includes an LTF including a GI selected from a plurality of possible values. Accordingly the GI used in the LFT is of at least two different GI values. <FIG(s). 14, 18, 20, 31; para. 0168-0171, 0183-0184, 0187, 0234, 0237, 0263-0265, 0310-0311, 0313>.
	the transceiver is further configured to receive, from the station, a beamforming report based on the NDP. AP may transmit an NDP frame (i.e., a PPDU frame having a PSDU of length 0) to the STA and the STA may determine the CSI based on the NDP frame and transmit a determined result (i.e., feedback information) to the AP. The CSI determined based on the NDP frame may be fed back to the AP that has requested sounding through a compressed beamforming frame. The NDP frame transmitted by the AP may be received by a plurality of STAs and the AP may acquire the feedback information from each STA.  <FIG(s). 18, 31; para. 0230-0231, 0234-0235, 0258-0259, 0270-0271, 0313>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Liu_653 and SEOK_342 with the embodiment(s) disclosed by SEOK_396. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method and apparatus for performing beamformed transmission in a WLAN supporting downlink multi-user transmission or uplink multi-user transmission. See para. 0010.
Claim(s) 26
Liu_653 teaches
a transceiver configured to receive, in a high efficiency (HE) wireless local area network (WLAN), a message indicating to a group of stations, of a plurality of stations, a guard interval of one of two different guard intervals; Multi-user poll from can indicate either SGI or LGI for polled transmission on a per STA basis. Poll is sent to a group of STAs, for example, STAs associated with a group IDs or multiple group IDs. In one embodiment, the AP and STA communicate in accordance with high efficiency wireless in a WLAN environment. STA includes a processor and communication interface. <FIG(s). 1, 10A, 8C; para. 0001, 00380044, 0068, 0070, 0090-0091, 0097>.
Liu_653 does not explicitly teach
a processor configured to send a response that utilizes the indicated guard interval of the two different guard intervals for multi-user uplink HE WLAN communications; and
	the transceiver is further configured to receive a null data packet (NDP) having a long training field (LTF), 
	wherein the LTF utilizes the indicated guard interval of the two different guard intervals; and
	the transceiver is further configured to transmit a beamforming report based on the NDP.
However in a similar endeavor, SEOK_342 teaches
a processor configured to send a response that utilizes the indicated guard interval of the two different guard intervals for multi-user uplink HE WLAN communications; and STAs transmit data frames to the AP using either SGI or LGI. Accordingly the STA includes a processor transmit frames in accordance with disclosed protocol such as HEW. Embodiments of disclosure are applicable to HEW. <FIG(s). 11, 12; para. 0006-0008, 0156-0160>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Liu_653 with the embodiment(s) disclosed by SEOK_342. One of ordinary skill in the art would have been motivated to make this modification in order to support legacy technology and provide HEW implementation. See para. 0007-0008, 0013.
However in a similar endeavor, SEOK_396 teaches
the transceiver is further configured to receive a null data packet (NDP) having a long training field (LTF),  NDP frame is a PPDU frame only including a legacy preamble (i.e., an L-STF, an L-LTF, and L-SIG field) and a HE-preamble (i.e. a HE-SIG-A field, a HE-STF, and HE-LTF). Accordingly the NPD frame includes an LTF such as a L-LTF or HE-LFT <FIG(s). 18, 20, 31; para. 0234, 0237, 0263-0265, 0310-0311, 0313>.
	wherein the LTF utilizes the indicated guard interval of the two different guard intervals; and NPD frame includes an LTF including a GI selected from a plurality of possible values. Accordingly the GI used in the LFT is of at least two different GI values. <FIG(s). 14, 18, 20, 31; para. 0168-0171, 0183-0184, 0187, 0234, 0237, 0263-0265, 0310-0311, 0313>.
	the transceiver is further configured to transmit a beamforming report based on the NDP. AP may transmit an NDP frame (i.e., a PPDU frame having a PSDU of length 0) to the STA and the STA may determine the CSI based on the NDP frame and transmit a determined result (i.e., feedback information) to the AP. The CSI determined based on the NDP frame may be fed back to the AP that has requested sounding through a compressed beamforming frame. The NDP frame transmitted by the AP may be received by a plurality of STAs and the AP may acquire the feedback information from each STA.  <FIG(s). 18, 31; para. 0230-0231, 0234-0235, 0258-0259, 0270-0271, 0313>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Liu_653 and SEOK_342 with the embodiment(s) disclosed by SEOK_396. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method and apparatus for performing beamformed transmission in a WLAN supporting downlink multi-user transmission or uplink multi-user transmission. See para. 0010.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu_653 (US20140307653) in view of SEOK_342 (US20150382342), in view of SEOK_396 (US20160100396), and further view of ZHANG (US 20120294392)
Claim(s) 2, 15
Liu_653 does not explicitly teach
wherein the processor is configured to select, for a single-user communications based on the responses, one of the two different guard intervals for communicating with one of the stations of the group of stations.
However in a similar endeavor, ZHANG teaches
wherein the processor is configured to select, for a single-user communications based on the responses, one of the two different guard intervals for communicating with one of the stations of the group of stations. AP selects at least one guard interval, including between short and long, in single-user mode based on a received communicate it receives respectively from each remote device such as a laptop or smartphone  <FIG(s). 8, 10, 12, 13, 16; para. 0044, 0047, 0129, 0134, 0136-0140>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Liu_653, SEOK_342 and SEOK_396 with the embodiment(s) disclosed by ZHANG. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate intersymbol interference.  See para. 0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu_653 (US20140307653) in view of SEOK_342 (US20150382342), in view of SEOK_396 (US20160100396), and further view of SUGIURA_081 (US 20150163081)
Claim(s) 3, 16
Liu_653 does not explicitly teach
As discussed herein, Liu_653 teaches an AP selects one of the two guard intervals <FIG(s). 10A, 8C; para. 0001, 0044, 0068, 0070, 0090-0091, 0097>.
Liu_653 does not explicitly teach
wherein the AP selects the one of the two different guard intervals that is the longest guard interval indicated by the responses.
However in a similar endeavor, SUGIURA teaches
wherein the AP selects the one of the two different guard intervals that is the longest guard interval indicated by the responses. GI length is selected based on maximum delay time wherein the GI length is proportional to delay time value, therefore the longest GI length is selected <FIG(s). 7, 13; para. 0072-0073>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Liu_653, SEOK_342 and SEOK_396 with the embodiment(s) disclosed by SUGIURA_081. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved method for guard interval determination. See para. 0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu_653 (US20140307653) in view of SEOK_342 (US20150382342), in view of SEOK_396 (US20160100396), in view of Merlin_347 (US 20130272347), and further view of Lin_734 (US20170223734)
Claim(s) 7, 27
Liu_653 does not explicitly teach
wherein the message is a first message and the processor is further configured to send a second message including a request that each station of the group of stations perform a time domain channel estimate of a frame received by each station of the group of stations.
However in a similar endeavor, Merlin_347 teaches
wherein the message is a first message and the processor is further configured to send a second message including a request that each station of the group of stations perform a 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Liu_653, SEOK_342 and SEOK_396 with the embodiment(s) disclosed by Merlin. One of ordinary skill in the art would have been motivated to make this modification in order to provide effective techniques for providing link adaptation for MU mode.  See para. 0010.
As discussed above, Liu_653, SEOK_342 in view of Merlin_347 teaches channel estimate but do not explicitly discussed a time domain type channel estimate.
However in a similar endeavor, Lin_734 teaches
a time domain channel estimate. probing sequence invokes a channel profile estimation in the time domain <FIG(s). 4, 1, 7; para. 0031, 0037-0038, 0055; Claim 4>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Liu_653, SEOK_342, SEOK_396 and Merlin with the embodiment(s) disclosed by Lin_734. One of ordinary skill in the art would have been motivated to make this modification in order to provide orthogonal frequency division multiple access (OFDMA)-based design solution for common signaling in a WLAN system. See para. 0008.

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415